867 So. 2d 645 (2004)
Oscar E. MOLINA, IV, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1076.
District Court of Appeal of Florida, Third District.
March 17, 2004.
Bennett H. Brummer, Public Defender and Roy A. Heimlich, Assistant Public Defender, for appellant.
Charles J. Crist, Jr. and Fredericka Sands, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and SHEPHERD, JJ.
PER CURIAM.
We agree that the defendant was not entitled to credit for time served in an in-patient drug treatment program as required as a condition of his probation. Pennington v. State, 398 So. 2d 815 (Fla. 1981); Smith v. State, 849 So. 2d 409 (Fla. 4th DCA 2003); Toney v. State, 817 So. 2d 924 (Fla. 2d DCA 2002).
Affirmed.